NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                              901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                              CORPUS CHRISTI, TEXAS 78401
                                                                              361-888-0416 (TEL)
JUSTICES
                                                                              361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                              HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                              ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                          100 E. CANO, 5TH FLOOR
                                                                              EDINBURG, TEXAS 78539
                                                                              956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas                956-318-2403 (FAX)

                                                                              www.txcourts.gov/13thcoa

                                           October 13, 2015

      Hon. Anne Lorentzen
      District Clerk
      901 Leopard, Suite 313
      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00061-CR
      Tr.Ct.No. 13-CR-1257-A
      Style:    The State of Texas v. David Alvarez


             Pursuant to TEX. R. APP. P. 34.6(g)(2), we are returning the original exhibit
      (State's Exhibit # 1) filed in the above-referenced cause. [Exhibit will be mailed
      separately].

            Please sign the attached acknowledgment of receipt of these exhibits and submit
      through the TAMES Records Submission Portal (RSP) as soon as possible.

              If you have any questions, please do not hesitate to call me.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch

      cc:    Hon. A. Cliff Gordon (DELIVERED VIA E-MAIL)
             Hon. Scott M. Ellison (DELIVERED VIA E-MAIL)
             Hon. Mark Skurka (DELIVERED VIA E-MAIL)


                                               RECEIPT

      Receipt of the above-referenced exhibits is hereby acknowledged by me on this the
      ______ day of _______________________, 20____.

                                                              _____________________________
                                                              Signature